Case 1:19-CV-00822-RA Document 1 Filed 01/28/19 Page 1 of 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KENNETH A. BIATIU,
Plaintiff,

-against- COMPLAINT
Case No.: 1:19-cv-822

Request for Ju.ry Trial
SPECIALIZED LOAN SERVICING LLC;

EQUIFAX INFORMATION SERVICES, LLC;
EXPERIAN INFORMATION SOLUTIONS, INC.;
and TRANS UNION, LLC,

Defendant(s).
X

1
1

Plaintiff, Kenneth A. Biatiu, seeks redress for violations of the Fair Credit Reporting Act
(FCRA), 15 U.S.C. §1681 by Defendants and their agents in their illegal reporting. Plaintiff, by,
way of this Complaint, states as follows:

JURISDICTION AND VENUE
1. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C. § 1681,
and pursuant to 28 U.S.C. § 1367 for pendent state law claims.
2. This action arises out of Defendants’ repeated violations of the Fair Credit Reporting Act, 15
U.S.C. §1681 et seq. (“FCRA”).
3. The Court has jurisdiction over this matter pursuant to 28 U.S.C. §1331, as well as 15 U.S.C.

§ 1681 et seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction

over the State law claims in this action pursuant to 28 U.S.C. § 1367ga1.

4. Venue is proper in this judicial district pursuant to 28 U.S.C. §l391§b)g 2 ).

10.

ll.

Case 1:19-CV-00822-RA Document 1 Filed 01/28/19 Page 2 of 20

PARTIES

Plaintiff, Kenneth A. Biatiu, is an adult residing in Bronx, NY.
Defendant, Specialized Loan Servicing LLC (“Specialized Loan”) is a company that
filmishes consumer credit information to consumer reporting agencies. lt has a principal
place of business located at 8742 Lucent Blvd, Highlands Ranch, CO 80129.
Defendants, Equifax Information Services, LLC (“Equifax”), Experian Information
Solutions, Inc. (“Experian”), Trans Union, LLC (“Trans Union”) are consumer reporting
agencies as defined by FCRA, 15 USC §1681a(f).
Defendants Equifax, Experian, and Trans Union have prepared and issued consumer credit
reports concerning plaintiff which have included and continue to include information
concerning an inaccurate account.
Plaintiff is a “consumer” as defined by 15 U.S.C. § 168la(c) of the FCRA and N.Y. GBS.
LAW § 380-a(b) of NY FCRA.

FACTUAL ALLEGATIONS
The FCRA promotes, among other things, accuracy and fairness of consumer information
contained in consumer reporting agencies’ files. There are circumstances such as the
Plaintiff s under which this accuracy and fairness is not upheld.
Plaintiff Kenneth A. Biatiu experienced automated, greatly insufficient investigations into
his disputes from the CRA Defendants and as a result has been subject to unwarranted and

unnecessary extreme hardship. Plaintiff is a stage 4 cancer patient, and has been deeply
and very negatively effected by the constant misreporting of an old account on his credit

report.

12.

13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

Case 1:19-CV-00822-RA Document 1 Filed 01/28/19 Page 3 of 20

As a result of the inaccurate account appearing on Plaintiff’s credit report, he has suffered
great economic and non-economic damages as a result of the continued reporting of this
inaccurate account.

The CRA Defendants in the instant case have a system plagued with errors.

Defendant Equifax prepared and issued credit reports concerning Plaintiff which include
inaccurate information

Defendant Experian prepared and issued credit reports concerning Plaintiff which include
inaccurate information

Defendant Trans Union prepared and issued credit reports concerning Plaintiff which
include inaccurate information

In or around December 2012, Plaintiff filed a Chapter 13 Plan in the Bankruptcy Court of
the Southern District of New York.

Plaintiff listed the 1686 Metropolitan Ave, Unit 4D, Bronx, NY 10462 property (“the
subject property”) as a Category 4 Claim in the aforementioned Chapter 13 Plan.
Plaintiff’s Chapter 13 Plan listed the subject property as “Surrendered Property.”
Plaintiff’ s Chapter 13 Plan noted that: “Debtor is a co-owner of the property. Debtor
surrenders his interest only.”

Plaintiff s Chapter 13 Plan further noted: “Debtor abandons and/or surrenders any
interest he has in and to the 1686 Metropolitan Ave, Unit 4D, Bronx, New York property

in full satisfaction of any claims or interests therein. No payment shall be made to Bank

of America, N.A. or its successors, agents, or assigns.”
Plaintiff’ s Chapter 13 Plan identified Jennifer Boateng as co-owner of the subject

property.

23.

24.

25.

26.

27.

Case 1:19-CV-00822-RA Document 1 Filed 01/28/19 Page 4 of 20

On May 21, 2013, Plaintiff granted and released his interest in the subject property to
Jennifer Boateng. And on July 19, 2013, a deed reflecting this transfer in interest was
filed in the Office of the City Register of the City of New York.

On June 22, 2016, Plaintiff was granted a Chapter 13 Order of Discharge by U.S.
Bankruptcy Judge J ames L. Garrity Jr. of the Bankruptcy Court of the Southem District
of New York.

In 2017, Plaintiff noticed that the subject property was still being reported by Specialized
Loan on his credit report, despite the surrender of Plaintiff’ s interest via bankruptcy, and
negatively affecting his credit. Specifically, the Specialized Loan account was reporting
as 120 days late on Plaintiff` s credit report issued by the CRA Defendants.

Furthermore, on February 28, 2017, Plaintiff applied for a loan from Municipal Credit
Union “Municipal.” Municipal’s annual percentage rate set for Plaintiff’s loan was
12.500 %. Municipal informed Plaintiff that it used information from Plaintiff’ s credit
report to set the terms of the credit it offered to Plaintiff. Specifically, Municipal
informed Plaintiff that it determined the annual percentage rate for Plaintiff’s loan based
on his credit report. Municipal also informed Plaintiff that it obtained Plaintiff s credit
score from Defendant Experian. ldentified, by Municipal, as key factors adversely
affecting Plaintiff credit score included: serious delinquency and level of delinquency.
Due to the inaccurate reporting, regarding the Specialized Loan account, on his credit

report, Plaintiff was forced to obtain a co-signer in order to apply for the loan from

Municipal and had to pay higher fees and interest on his mortgage by Chase Bank, N.A.

28.

29.

30.

31.

32.

33.

Case 1:19-CV-00822-RA Document 1 Filed 01/28/19 Page 5 of 20

On January 26, 2018, Jennifer Boateng entered into a modification agreement with
Specialized Loan for modification of the subject property’s mortgage Notably, Plaintiff
did not sign this modification agreement; only Jennifer Boateng signed.

Plaintiff sent several dispute letters to the CRA Defendants requesting that the CRA
Defendants investigate the accuracy of the information being reported on his credit
report. Specifically, Plaintiff disputed the inaccurate information, regarding the
Specialized Loan account, reporting on his credit report. Plaintiff also requested that the
CRA Defendants delete the Specialized Loan account from his credit report.

Plaintiff attached on evidence showing his obligation for the loan had been discharged
and that it should no longer be reporting on his credit report. Plaintiff highlighted and
circled relevant portions of the record to show the CRA Defendants that his obligation
had been extinguished

Each time each of the CRA Defendants verified this inaccurate tradeline appearing on
Plaintiff’ s credit report.

Furthermore, Specialized Loan continued to verify the inaccurate account on Plaintiff s
credit report.

Plaintiff’s most recent dispute letter to the CRA Defendants was sent in October 2018.
Plaintiff once again disputed the inaccurate information, regarding the Specialized Loan
account, reporting on his credit report. Plaintiff once again requested that the CRA
Defendants delete the Specialized Loan account from his credit report. Furthermore,
Plaintiff attached proof of the surrender of his interest in the subject property, the deed

transfer, and documentation regarding his bankruptcy.

34.

35.

36.

37.

38.

39.

Case 1:19-CV-00822-RA Document 1 Filed 01/28/19 Page 6 of 20

Equifax responded, to Plaintiff’s dispute letter, by sending Plaintiff an updated credit
report dated November 12, 2018. Equifax did not delete the Specialized Loan account
and continued to report inaccurate information on Plaintiff’s credit report after receiving
his dispute, violating the FCRA by failing to conduct a reasonable reinvestigation and by
continuing to report inaccurate information about Plaintiff’s credit.

Experian responded, to Plaintiff’ s dispute letter, by sending Plaintiff an updated credit
report dated November 23, 2018. Experian did not delete the Specialized Loan account
and continued to report inaccurate information on Plaintiff’ s credit report after receiving
his dispute, violating the FCRA by failing to conduct a reasonable reinvestigation and by
continuing to report inaccurate information about Plaintiff’ s credit.

Trans Union responded, to Plaintiff’ s dispute letter, by sending Plaintiff an updated credit
report dated November 11, 2018. Trans Union did not delete the Specialized Loan
account and continued to report inaccurate information on Plaintiff’ s credit report after
receiving his dispute, violating the FCRA by failing to conduct a reasonable
reinvestigation and by continuing to report inaccurate information about Plaintist credit.
As for Defendant Specialized Loan, they made, on two separate occasions, impermissible
inquiries on Plaintiff’s credit report.

Furthermore, the trade line’s appearance in Plaintiff s credit reports with the CRA
Defendants persisted, even after the latter contacted Defendant Specialized Loan to
investigate the matter.

Arguably, had Defendant Specialized Loan taken corrective action here, Plaintiff would
have been spared the financial damages and emotional distress that he experienced even

after he sent numerous dispute letters to the CRA Defendants.

Case 1:19-CV-00822-RA Document 1 Filed 01/28/19 Page 7 of 20

RELEVANT PRECEDENT

40. Under 15 U.S.C. §§ 1681n, 16810, there is a private right of action against credit

41.

42.

reporting agencies for any willful or negligent "violation of any duty imposed under the
statute" (Casella v, liquifo Credit ]n/c`). Servz'ces. 56 F.3d 469, 473 (2d Cir.1995)) and a
claim can be brought against a furnisher of information under § 1681s-2(b) (T)'ikas v.
Universa/ Card Services Cr)rp., 351 F.Supp.'_’d 37, 45 (E.D.N.Y.2005)).

As in Bryant v. TRW, Inc., the CRA Defendants in the instant case were required to do
more to assure “maximum possible accuracy of the information” (15 U.S. Code § 1681e).
In this decision, the Court quoted one of the House sponsors of the FCRA as follows:
“[W]ith the trend toward computerization of billings and the establishment of all sorts of
computerized data banks, the individual is in great danger of having his life and character
reduced to impersonal "blips" and key-punch holes in a stolid and unthinking machine
which can literally ruin his reputation without cause, and make him unemployable or
uninsurable, as well as deny him the opportunity to obtain a mortgage to buy a home. We
are not nearly as much concerned over the possible mistaken tum-down of a consumer for
a luxury item as we are over the possible destruction of his good name without his

knowledge and without reason” Brvam' v. TRW. lnc. 689 F. 2d 72 ~ Court of Appeals, 6th

Circuit 1982.

In regard to the validity of emotional damages owed by the CRA Defendants to the
Plaintiff, one can turn to cases such as the aforementioned Bryant v. TRW, Inc. for
guidance. In the latter case, Plaintiff was awarded $8,000.00 and the decision

cited (."()llz'ns v. Retai/ Credit (:'0., 410 F`.Supp. 924 (E.D.Micli.1976) and Millstone v.

O'Han[c)n Reporl;s', Inc., 383 F.Supp. 269 (E.D.l\/lo. 1974). aff'd, 528 F.2d 829 18th Cir.

43.

44.

45.

Case 1:19-CV-00822-RA Document 1 Filed 01/28/19 Page 8 of 20

w to support this conclusion “In each of these cases there was no out-of-pocket
expense. Embarrassment and humiliation were both held to be proper elements of
damages for jury consideration.”

This was stated even more unequivocally in Thr)mpson v. San Anlonio Remi] Merchants
Ass ’n: “Even where no pecuniary or out-of-pocket loss has been shown_. the FCRA permits
recovery for humiliation and mental distress,"` 'I`lzomz)sr)n v. San Amr_)m`r) Retail .A/lerchcmt.s
As.s"n, 682 F.2d 509 (5th Cir.l982); Mil/sfone v. ()’Hanl(m Reports, Inc., 528 F.2d 829 (8th
Ci.r.1976); see Evers v. Ec/uz`f<`)x, 650 F.2d 793 (5th Cir. 1981 ). as well as for injury to one’s
reputation and creditworthiness

In Guimond v. Trans Union Credit lnformation Co., the decision to overturn a judgment
regarding the district court’s application of § 1681e(b) was said to be particularly troubling
given the court’s statement that “the fact that multiple errors existed does not show that
defendant refused to correct the mistake [. . .] but rather indicates the unfortunate extent to
which defendant’s reporting system was plagued with errors.” See Guimond v. Trans
Union Credit lnformation Co., 45 F. 3d 1329 - Court of Appeals, 9th Circuit 1995.

In Raviv v. NCB Management Services Incorporatea', the Plaintiff alleged that the
Defendant with whom he had settled was “not in compliance with the terms of the
settlement agreement because Defendant had failed to inform the three credit reporting
agencies that the debt at issue had been expunged.” See Raw`v v. NCB Management
Services [ncorz)orated. 14-CV-2756 (DLI) (Rl\/IL) (E.D.N.Y.2016). The Court issued a
Report and Recommendation and Defendant agreed to, inter alia, “request that the
reporting of its tradeline (sic) be deleted to the extent Defendant had reported the debt to

a credit bureau” and “pay Plaintiff $725.00.” Id.

Case 1:19-CV-00822-RA Document 1 Filed 01/28/19 Page 9 of 20

46. ln assessing this breach of contract, it is important to note that “the Court has the inherent

47.

power to summarily enforce a settlement agreement where the terms are clear and
unambiguous Omega Engz`neering, [nc. v, Omega, S.A.. 432 F.3d 43 7, 444 (2d Cir.
M) (intemal citations and quotation marks omitted). Furthermore, where the settlement
is negotiated before the Court on the record, as it is here, the Court's inherent power is
particularly clear. Id.” Ravz'v v. NCB Management Servz'ces Incr)rporated. 14-CV-2756
(DLI) (Rl\/[Ll (E.D.N.Y.2016).

ln Ausar-El v. Barclay Bank Delaware, the Court stated that "[T]o bring a claim under §
1681s-2(b), a plaintiff must establish three elements: (1) that he or she notified the
consumer reporting agency of the disputed information, (2) that the consumer reporting
agency notified the defendant filmisher of the dispute, and (3) that the furnisher then failed
to investigate and modify the inaccurate information." Ausar-El v. Barclay Ban.k Delaware.
2012 WL 3137151, at *3 (D. Md. July 31, 2012). “Such failure to investigate and modify
the disputed, inaccurate information results in civil liability if it occurs by actions of the
defendant that are negligent, 15 U.S.C. § 16810, or williiil, 15 U.S.C. § 1681n.” See E;Lo_{g
Acauisirir)ns, LLC v. ()Sagie, Dist. Court, D. Connecticut 2014. All three of these criteria
are plainly met in the instant case. “The case law simply provides that, after receiving
notice of a dispute from a credit reporting agency, an entity such as JPMC must not
negligently or willfully fail to investigate the disputed information (and, if there was merit

to the dispute, to take corrective action). See, e.g., Seamans v. Temple Univ.. 744 F.3d 853.

864-65 (3d Cir. 2014); Alston v. Wells Fargo Bank. N.A., 2013 WL 45076()7. at *5 (D.

Md. Aug. 22, 20131.” Ia'.

48.

49.

50

51.

52.

53.

54.

Case 1:19-cV-00822-RA Document 1 Filed 01/28/19 Page 10 of 20

FIRST CLAIM FOR RELIEF
Against Equifax - Negligent Noncompliance with FCRA
Plaintiff incorporates by reference paragraphs 1 through 45.

Equifax negligently failed to comply with the requirements of FCRA including but not

limited to:

a. failing to follow reasonable procedures to assure maximum possible accuracy of the
information in reports concerning plaintiff, as required by 15 U.S.C. §1681e(b); and

b. failure to comply with the requirements of 15 U.S.C. §1681i.

.As a result of Defendant Equifax’s failure to comply with the requirements of FCRA,

Plaintiff has suffered, and continues to suffer, actual damages, including economic loss,
lost opportunity to receive credit, damage to reputation, interference with his normal and
usual activities, emotional distress, anger, frustration, humiliation, anxiety, fear, worry, and
related health problems, for which Plaintiff seeks damages in an amount to be determined
by the jury.
Plaintiff requests attomey’s fees pursuant to 15 U.S.C. § 16810(a).
SECOND CLAIM FOR RELIEF

Against Equifax - Willful Noncompliance with FCRA
Plaintiff incorporates by reference paragraphs 1 through 49.
Equifax willfully failed to comply with the requirements of FCRA including but not
limited to:

a. failing to follow reasonable procedures to assure maximum possible accuracy of the

information in reports concerning plaintiff, as required by 15 U.S.C. §1681e(b); and

b. failure to comply with the requirements of 15 U.S.C. §1681i.
As a result of Defendant Equifax’s failure to comply with the requirements of FCRA,

Plaintiff has suffered, and continues to suffer, actual damages, including economic loss,

10

55.

56.

57.

58.

59.

Case 1:19-cV-00822-RA Document 1 Filed 01/28/19 Page 11 of 20

lost opportunity to receive credit, damage to reputation, interference with his normal and
usual activities, emotional distress, anger, frustration, humiliation, anxiety, fear, worry, and
related health problems, for which Plaintiff seeks damages in an amount to be determined
by the jury. Plaintiff also seeks punitive damages in an amount to be determined by the
july
Via Plaintiff’s numerous dispute letters, Equifax had specific knowledge of the inaccurate
information it was reporting on Plaintiff’ s credit report regarding the Specialized Loan
account.
Plaintiff requests attomey’s fees pursuant to 15 U.S.C. § 1681n(a).
THIRD CLAIM FOR RELIEF
Against Experian - Negligent Noncompliance with FCRA

Plaintiff incorporates by reference paragraphs 1 through 54.
Experian negligently failed to comply with the requirements of FCRA including but not
limited to:
c. failing to follow reasonable procedures to assure maximum possible accuracy of the

information in reports concerning plaintiff, as required by 15 U.S.C. §1681e(b); and
d. failure to comply with the requirements of 15 U.S.C. §1681i.
As a result of Defendant Experian’s failure to comply with the requirements of FCRA,
Plaintiff has suffered, and continues to suffer, actual damages, including economic loss,

lost opportunity to receive credit, damage to reputation, interference with his normal and

usual activities, emotional distress, anger, frustration, humiliation, anxiety, fear, worry, and
related health problems, for which Plaintiff seeks damages in an amount to be determined

by the jury.

60. Plaintiff requests attorney’s fees pursuant to 15 U.S.C. § 16810(a).

11

Case 1:19-cV-00822-RA Document 1 Filed 01/28/19 Page 12 of 20

FOURTH CLAIM FOR RELIEF
Against Experian - Willful Noncompliance With FCRA
61. Plaintiff incorporates by reference paragraphs 1 through 58.
62. Experian willfully failed to comply with the requirements of FCRA including but not

limited to:

c. failing to follow reasonable procedures to assure maximum possible accuracy of the
information in reports concerning plaintiff, as required by 15 U.S.C. §1681e(b); and
d. failure to comply with the requirements of 15 U.S.C. §1681i.

63. As a result of Defendant Experian’s failure to comply with the requirements of FCRA,
Plaintiff has suffered, and continues to suffer, actual damages, including economic loss,
lost opportunity to receive credit, damage to reputation, interference with his normal and
usual activities, emotional distress, anger, frustration, humiliation, anxiety, fear, worry, and
related health problems, for which Plaintiff seeks damages in an amount to be determined
by the jury. Plaintiff also seeks punitive damages in an amount to be determined by the
jury.

64. Via Plaintiff’ s numerous dispute letters, Experian had specific knowledge of the inaccurate
information it was reporting on Plaintiff’ s credit report regarding the Specialized Loan
account.

65. Plaintiff requests attomey’s fees pursuant to 15 U.S.C. § 1681n(a).

FIFTH CLAIM FOR RELIEF

Against Trans Union - Negligent Noncompliance with FCRA
66. Plaintiff incorporates by reference paragraphs 1 through 63.

67. Trans Union negligently failed to comply with the requirements of FCRA including but

not limited to:

12

68.

69.

70.

71.

72.

Case 1:19-cV-00822-RA Document 1 Filed 01/28/19 Page 13 of 20

a. failing to follow reasonable procedures to assure maximum possible accuracy of the

information in reports concerning plaintiff, as required by 15 U.S.C. §1681e(b); and
b. failure to comply with the requirements of 15 U.S.C. §1681i.
As a result of Defendant Trans Union’s failure to comply with the requirements of FCRA,
Plaintiff has suffered, and continues to suffer, actual damages, including economic loss,
lost opportunity to receive credit, damage to reputation, interference with his normal and
usual activities, emotional distress, anger, frustration, humiliation, anxiety, fear, worry, and
related health problems, for which Plaintiff seeks damages in an amount to be determined
by the jury.
Plaintiff requests attomey’s fees pursuant to 15 U.S.C. § 16810(a).

SIXTH CLAIM FOR RELIEF
Against Trans Union - Willful Noncompliance with FCRA

Plaintiff incorporates by reference paragraphs 1 through 69.
Trans Union willfully failed to comply With the requirements of FCRA including but not
limited to:
a. failing to follow reasonable procedures to assure maximum possible accuracy of the

information in reports concerning plaintiff, as required by 15 U.S.C. §1681e(b); and
b. failure to comply with the requirements of 15 U.S.C. §1681i.
As a result of Defendant Trans Union’s failure to comply with the requirements of FCRA,
Plaintiff has suffered, and continues to suffer, actual damages, including economic loss,
lost opportunity to receive credit, damage to reputation, interference with his normal and
usual activities, emotional distress, anger, frustration, humiliation, anxiety, fear, worry, and
related health problems, for which Plaintiff seeks damages in an amount to be determined

by the jury.

13

73.

74.

75.

76.

77.

Case 1:19-cV-00822-RA Document 1 Filed 01/28/19 Page 14 of 20

Via Plaintiff’ s numerous dispute letters, Trans Union had specific knowledge of the
inaccurate information it was reporting on Plaintiff s credit report regarding the Specialized
Loan account.

Plaintiff requests attorney’s fees pursuant to 15 U.S.C. § 16810(a).

SEVENTH CLAIM FOR RELIEF
Against Specialized Loan - Negligent Noncompliance with FCRA

Plaintiff incorporates by reference paragraphs 1 through 74.

Specialized Loan negligently failed to comply with the requirements of FCRA including

but not limited to:

a. furnishing information relating to a consumer to three different consumer reporting
agencies knowing or having reasonable cause to believe that the information was
inaccurate, as prohibited by 15 U.S.C. §1681s-2(a)(1)(A), with “reasonable cause”
defined in 15 U.S.C. §16818-2(a)(1)(D) as “having specific knowledge [. . .] that
would cause a reasonable person to have substantial doubts about the accuracy of the
information,” knowledge which Defendant Specialized Loan indisputably had;

b. failing to promptly notify the Defendant consumer reporting agencies of the
deletion/removal of the trade line, the acknowledgement of which was necessary to
make the information provided by them to the Defendant agencies complete and
accurate, as required by 15 U.S.C. §16818-2(a)(2)(B); and

c. failure to comply with the requirements of 15 U.S.C. §1681$-2(b).

As a result of Defendant Specialized Loan’s failure to comply with the requirements of

FCRA, Plaintiff has suffered, and continues to suffer, actual damages, including economic
loss, lost opportunity to receive credit, damage to reputation, interference with his normal

and usual activities, emotional distress, anger, frustration, humiliation, anxiety, fear, worry,

14

78.

79.

80.

81.

Case 1:19-cV-00822-RA Document 1 Filed 01/28/19 Page 15 of 20

and related health problems, for which Plaintiff seeks damages in an amount to be

determined by the jury.

Plaintiff requests attorney’s fees pursuant to 15 U.S.C. § 16810(a).

EIGHTH CLAIM FOR RELIEF
Against Specialized Loan - Willful Noncompliance with FCRA

Plaintiff incorporates by reference paragraphs 1 through 78.

Specialized Loan willfully failed to comply with the requirements of FCRA including but

not limited to:

a. furnishing information relating to a consumer to three different consumer reporting
agencies knowing or having reasonable cause to believe that the information was
inaccurate, as prohibited by 15 U.S.C. §1681$-2(a)(1)(A), with “reasonable cause”
defined in 15 U.S.C. §1681$-2(a)(1)(D) as “having specific knowledge [. . .] that
would cause a reasonable person to have substantial doubts about the accuracy of the
information,” knowledge which Defendant Specialized Loan indisputably had;

b. failing to promptly notify the Defendant consumer reporting agencies of the
deletion/removal of the trade line, the acknowledgement of which was necessary to
make the information provided by them to the Defendant agencies complete and
accurate, as required by 15 U.S.C. §16815-2(a)(2)(B); and

c. failure to comply with the requirements of 15 U.S.C. §1681$-2(b).

As a result of Defendant Specialized Loan’s failure to comply with the requirements of

FCRA, Plaintiff has suffered, and continues to suffer, actual damages, including economic

loss, lost opportunity to receive credit, damage to reputation, interference with his normal
and usual activities, emotional distress, anger, frustration, humiliation, anxiety, fear, worry,

and related health problems, for which Plaintiff seeks damages in an amount to be

15

82.

83.

84.

85.

86.

87.

Case 1:19-cV-00822-RA Document 1 Filed 01/28/19 Page 16 of 20

determined by the jury. Plaintiff also seeks punitive damages in an amount to be determined
by the jury.
Plaintiff requests attorney’s fees pursuant to 15 U.S.C. § 1681n(a).
NINTH CLAIM FOR RELIEF
Against Specialized Loan - Impermissible Pull of Consumer Report
15 U.S.C. § 1681b
Plaintiff incorporates by reference paragraphs 1 through 82.
In order to protect consumers from abusive and frivolous pulls on their credit information,
the FCRA outlines several instances within which permissible consumer reports may be
made. Accordingly, “any consumer reporting agency may furnish a consumer report under
the [enumerated] circumstances and no other.” § 168 1b(a). The list of permissible purposes
for consumer reports are to respond to a court order, to comply with a consumer’s written
instructions, to review credit as a person who is engaging in a transaction with the consumer
or determining his eligibility to receive credit, or to serve a legitimate business need. Id.
Here, Defendant Specialized Loan made two separate impermissible inquiries into
Plaintiff` s credit information.
These pulls on Plaintiff’ s credit information qualify as consumer reports under the FCRA.
§ 1681a(d). Consumer reports are defined as “any written, oral, or other communication of
any information by a consumer reporting agency bearing on a consumer’s credit
worthiness, credit standing, credit capacity,” etc. Id. This purpose of Plaintiff’s credit

information is not included as one of the permissible purposes listed in the FCRA. § 1681b.

Defendant Specialized Loan did not have the written permission of Plaintiff to perform an
inquiry into his credit information. Defendant Specialized Loan also did not have the
authority to perform a pull of Plaintiff’ s credit information because they were not engaging

in a transaction with Plaintiff or determining his eligibility to receive credit, Defendant

16

88.

89.

90.

91.

Case 1:19-cV-00822-RA Document 1 Filed 01/28/19 Page 17 of 20

Specialized Loan also did not have a legitimate business need to conduct an inquiry into
Plaintiff’ s credit.

Defendant Specialized Loan did not have a legitimate business need to conduct an inquiry
into the credit report of Plaintiff. Defendant Specialized Loan was not legally within their
right to collect upon Plaintiff’s debt that had already been discharged in bankruptcy
Plaintiffs debt had already been discharged in bankruptcy prior to the two instances that
Defendant Specialized Loan inquired into his credit information Any relationship that may
have existed between the parties ceased to exist after the Plaintiff’ s bankruptcy discharged
was received.

Even with knowledge that a relationship with Plaintiff no longer existed, and that the loan

they sought to collect could no longer be collected upon, Defendant Specialized Loan still d l

inquired into Plaintiff’s credit information Defendant Specialized Loan willfully failed to
comply with § 1681b and is liable to Plaintiff as such.

Defendant Specialized Loan acted willfully, knowingly, and in conscious disregard for
Plaintiffs rights under the FCRA.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against each Defendant as follows:

On the First Claim for Relief:

1.

2.

Actual damages to be determined by the jury; and

Attorney’s fees.

On the Second Claim for Relief:

3.

4.

Actual damages to be determined by the jury;

Punitive damages to be determined by the jury; and

17

Case 1:19-cV-00822-RA Documentl Filed 01/28/19

5. Attorney’s fees.

On the Third Claim for Relief:

6. Actual damages to be determined by the jury; and
7. Attomey’s fees.

On the Fourth Claim for Relief:

8. Actual damages to be determined by the jury;

9. Punitive damages to be determined by the jury; and
10. Attomey’s fees.

On the Fifth Claim for Relief:

11. Actual damages to be determined by the jury; and
12. Attomey’s fees.

On the Sixth Claim for Relief:

13. Actual damages to be determined by the jury;

14. Punitive damages to be determined by the jury; and
15. Attomey’s fees.

On the Seventh Claim for Relief:

16. Actual damages to be determined by the jury; and
17. Attomey’s fees.

On the Eighth Claim for Relief:

18. Actual damages to be determined by the jury; and

Page 18 of 20

19. An injunction requiring Defendant Specialized Loan to furnish a complete and accurate

report to Defendant Equifax, Defendant Experian, and Defendant Trans Union.

On the Ninth Claim for Relief:

18

Case 1:19-cV-00822-RA Document 1 Filed 01/28/19 Page 19 of 20

20. Actual damages to be determined by the jury;

21. Award Plaintiff statutory damages of $1000.00 pursuant to 15 U.S.C. § 1681n; and
22. Attomey’s fees.

On all Claims for Relief:

23. Costs and expenses incurred in the instant action

Dated: Brooklyn, New York

To:

January 28, 2019

Respectfully submitted,

 

Su/bh Tar , sq.

Att ey I. .# ST9597

Th iq a Firm, PLLC
Att ey fo ~ laintiff

68 Jay Street - Suite 201
Brooklyn, NY 11201
Telephone: (718) 674-1245
Email: subhan@tariqlaw.com

Specialized Loan Servicing LLC
8742 Lucent Blvd

Highlands Ranch, CO 80129
(via Prescribed Service)

Equifax lnforrnation Services, LLC
1550 Peachtree Street NW
Atlanta. GA 30309

Experian Inforrnation Solutions, Inc.
475 Anton Blvd.
Costa Mesa, CA 92626

Trans Union, LLC

19

Case 1:19-cV-00822-RA Document 1 Filed 01/28/19 Page 20 of 20

1510 Chester Pike
Crum Lynne, PA 19022

Clerk of the Court,

United States District Court
Southem District of New York
500 Pearl Street

New York, NY 10007

(F or Filing Purposes)

20

